                 Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 1 of 14




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                 FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   KATHRYN L. JAGOW, DDS, individually and
10   on behalf of all others similarly situated,
                                                            No.
11                                            Plaintiff,
                                                            COMPLAINT—CLASS ACTION
12          v.
                                                            JURY DEMAND
13   ASPEN AMERICAN INSURANCE
     COMPANY,
14
                                        Defendant.
15

16
                                         I.         INTRODUCTION
17
            Plaintiff, KATHRYN L. JAGOW, DDS (“Jagow”), individually and on behalf of all
18
     other similarly situated members of the defined national class (the “Class Members”), by and
19
     through the undersigned attorneys, brings this class action against Aspen American Insurance
20

21   Company (“Aspen” or “Defendant”) and alleges as follows based on personal knowledge and

22   information and belief:

23                                II.    JURISDICTION AND VENUE
24                   This Court has subject matter jurisdiction pursuant to the Class Action Fairness
25
     Act of 2005, 28 U.S.C. § 1332(d), because at least one member of the proposed Class is a citizen
26
     of a state different from that of Defendant, the proposed Class has more than 100 class members,
     COMPLAINT—CLASS ACTION - 1                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
               Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 2 of 14




 1   and the aggregate amount in controversy exceeds $5,000,000. The Court has supplemental
 2   jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. § 1367.
 3
                    This Court has personal jurisdiction over Defendant because Defendant is
 4
     registered to do business in Washington, has sufficient minimum contacts in Washington, and
 5
     otherwise intentionally avails itself of the markets within Washington through its business
 6

 7   activities, such that the exercise of jurisdiction by this Court is proper. Moreover, jurisdiction

 8   exists because the claims of Plaintiff arise out of and directly related to Defendant’s contacts

 9   with Washington. Plaintiff has standing to bring each claim against Defendant as a class
10   representative whose claims are typical and common of the class under Fed. R. Civ. P. 23.
11
                    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because the
12
     Court has personal jurisdiction over Defendant, a substantial portion the alleged wrongdoing
13
     occurred in this District and the state of Washington, and Defendant has sufficient contacts with
14

15   this District and the state of Washington.

16                  Venue is proper in the District of Washington pursuant to 28 U.S.C. § 1391(b)(2)

17   because a substantial part of the events or omissions giving rise to the claims at issue in this
18
     Complaint arose in this District. Plaintiff’s place of business is located in Mountlake Terrace,
19
     Snohomish County, Washington. This action is therefore appropriately filed in the Seattle
20
     Division of the United States District Court for the Western District of Washington.
21
                                              III.    PARTIES
22

23                  Plaintiff KATHRYN L. JAGOW, DDS, owns and operates a dental practice

24   located at 22905 56th Avenue West, #101, Mountlake Terrace, WA 98043.

25

26

     COMPLAINT—CLASS ACTION - 2                                           K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
                   Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 3 of 14




 1                     Defendant Aspen American Insurance Company is an insurance carrier
 2   incorporated and domiciled in the State of Texas, with its principal place of business in Rocky
 3
     Hill, Connecticut.
 4
                       Aspen is authorized to write, sell, and issue business insurance policies in all 50
 5
     States, the District of Columbia, Puerto Rico and the U.S. Virgin Islands. Aspen conducted
 6

 7   business within these states by selling and issuing insurance policies to policyholders, including

 8   Plaintiff Jagow.

 9                                      IV.    NATURE OF THE CASE
10                     This lawsuit is filed to ensure that Plaintiff and other similarly-situated
11
     policyholders receive the insurance benefits to which they are entitled and for which they paid.
12
                       Defendant Aspen issued one or more insurance policies to Plaintiff, including
13
     Building, Blanket Dental Practice Personal Property and Income Coverage Part and related
14
     endorsements, insuring Plaintiff’s property and business practice and other coverages, with
15

16   effective dates of October 29, 2019 to October 29, 2020

17                     Plaintiff’s business property includes property owned and/or leased by Plaintiff
18   and used for general business purposes for the specific purpose of dentistry and other business
19
     activities.
20
                       Defendant’s policy issued to Plaintiff is an “all-risk” policy that provides broad
21
     property and business interruption coverage except where excluded.
22

23                     Defendant Aspen’s insurance policy issued to Plaintiff promises to pay Plaintiff

24   for DIRECT PHYSICAL DAMAGE to covered property and includes coverage for risks of any

25   covered cause of loss to covered property.
26

     COMPLAINT—CLASS ACTION - 3                                              K E L L E R R O H R B AC K    L.L.P.
                                                                                 1201 Third A venue, Suite 3200
                                                                                    Seattle, W A 98101-3052
                                                                                 TELEPHONE: (206) 623-1900
                                                                                 FACSIMILE : (206) 623-3384
               Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 4 of 14




 1                  Defendant Aspen’s policy issued to Plaintiff includes Practice Income Coverage,
 2   Extra Expense Coverage, Extended Practice Income Coverage and Civil Authority Coverage.
 3
                    Plaintiff paid all premiums for the coverage when due.
 4
                    On or about January 2020, the United States of America saw its first cases of
 5
     persons infected by COVID-19, which has been designated a worldwide pandemic.
 6

 7                  On February 29, 2020, Washington Governor Jay Inslee issued Proclamation 20-

 8   5, declaring a State of Emergency for all counties in the state of Washington as a result of Covid-

 9   19. Thereafter, he issued a series of certain proclamations and orders affecting many persons and
10   businesses in Washington, whether infected with COVID-19 or not, requiring certain public
11
     health precautions.
12
                    On March 19, 2020, Governor Inslee issued a “PROCLAMATION BY THE
13
     GOVERNOR AMENDING PROCLAMATION 20-05: 20-24 Restrictions on Non Urgent
14

15   Medical Procedures.” dated March 19, 2020, which prohibited dental practitioners from

16   providing dental services but for urgent and emergency procedures:

17          WHEREAS, the health care person protective equipment supply chain in
            Washington State has been severely disrupted by the significant increased use of
18          such equipment worldwide, such that there are now critical shortages of this
19          equipment for health care workers. To curtail the spread of the COVID-19
            pandemic in Washington State and to protect our health care workers as they
20          provide health care services, it is necessary to immediately prohibit all hospitals,
            ambulatory surgery centers, and dental orthodontic, and endodontic offices in
21          Washington State from providing health care services, procedures and surgeries
            that require personal protective equipment, which if delayed, are not anticipated
22
            to cause harm to the patient within the next three months.
23
                    Proclamation 20-24 provides that one of the reasons it was issued was that “the
24
     worldwide COVID-19 pandemic and its progression throughout Washington State continues to
25
     threaten the life and health of our people as well as the economy of Washington State, and
26
     remains a public disaster affecting life, health, property or the public peace.”
     COMPLAINT—CLASS ACTION - 4                                           K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
                Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 5 of 14




 1                  On information and belief, Proclamation 20-24 refers to property damage
 2   throughout Washington State, including in Snohomish County where Plaintiff’s business is
 3
     located.
 4
                    On March 23, 2020, Mr. John Weisman, Secretary of Washington State’s
 5
     Department of Health, issued a list of directives and orders regarding healthcare matters and
 6

 7   mandated that all healthcare practitioners, including dental, cease all elective and non-urgent

 8   medical procedures and appointments as of the close of business on March 24, 2020, and

 9   throughout the duration of the catastrophic health emergency.
10                  On March 25, 2020, the Washington State Dental Association recommended that
11
     all dental practices follow the mandates and orders of the Washington Department of Health and
12
     postpone all non-emergency or non-urgent dental procedures throughout the duration of the
13
     catastrophic health emergency.
14

15                  On March 30, 2020, Governor Inslee issued Order Number 20-03-30-01 affecting

16   persons and residents within the State of Washington, which includes a “Stay-at-Home Order”

17   requiring all persons living in Washington to stay in their homes or places of residences except
18
     under certain specified circumstances.
19
                    Governor Inslee’s Proclamations and Orders related to COVID-19 have been
20
     extended and modified from time to time.
21
                    Governors and civil authorities in other states have issued similar orders and
22

23   proclamations, for similar reasons.

24                  Due to Governor Inslee’s order, beginning on or about March 19, 2020, Plaintiff
25   was unable to use her property for its intended and insured purpose.
26

     COMPLAINT—CLASS ACTION - 5                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
               Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 6 of 14




 1                  Plaintiff’s property sustained direct physical loss and/or damages related to
 2   COVID-19 and/or the proclamations and orders.
 3
                    Plaintiff’s property will continue to sustain direct physical loss or damage covered
 4
     by the Aspen policy or policies, including but not limited to business interruption, extra expense,
 5
     interruption by civil authority, and other expenses.
 6

 7                  Plaintiff submitted a claim for coverage for its losses covered by the Aspen Policy

 8   on or about March 25, 2020.

 9                  By letter dated June 8, 2020, Defendant denied Plaintiff’s claim.
10                  Upon information and belief, Aspen has denied and will deny coverage to other
11
     similarly situated policyholders.
12
                               V.        CLASS ACTION ALLEGATIONS
13
                    This matter is brought by Plaintiff on behalf of itself and those similarly situated,
14
     under Federal Rules of Civil Procedure 23(b)(1), 23(b)(2), and 23(b)(3).
15

16                  The Classes that Plaintiff seeks to represent are defined as:

17                  A.      Practice Income Breach of Contract Class: All persons and entities in the
18          United States issued an Aspen policy with Practice Income Coverage who suffered a
19
            suspension of their practice at the covered premises related to COVID-19 and/or orders
20
            issued by Governor Inslee, other Governors, and/or other civil authorities and whose
21
            Practice Income claim has been denied by Aspen.
22

23                  B.      Practice Income Declaratory Relief Class: All persons and entities in the

24          United States issued an Aspen policy with Practice Income Coverage who suffered a

25          suspension of their practice at the covered premises related to COVID-19 and/or orders
26          issued by Governor Inslee, other Governors, and/or other civil authorities.

     COMPLAINT—CLASS ACTION - 6                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
             Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 7 of 14




 1                 C.      Extra Expense Breach of Contract Class: All persons and entities in the
 2         United States issued an Aspen policy with Extra Expense Coverage who incurred
 3
           expenses while seeking to minimize the suspension of business at the covered premises in
 4
           connection with COVID-19 and/or orders issued by Governor Inslee, other Governors,
 5
           and/or other civil authorities and whose Extra Expense claim has been denied by Aspen.
 6

 7                 D.      Extra Expense Declaratory Relief Class: All persons and entities in the

 8         United States issued an Aspen policy with Extra Expense Coverage who incurred

 9         expenses while seeking to minimize the suspension of business at the covered premises in
10         connection with COVID-19 and/or orders issued by Governor Inslee, other Governors,
11
           and/or other civil authorities.
12
                   E.      Extended Practice Income Breach of Contract Class: All persons and
13
           entities in the United States issued an Aspen policy with Extended Practice Income
14

15         Coverage who suffered a suspension of their practice at the covered premises related to

16         COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil

17         authorities and whose Extended Practice Income claim has been denied by Aspen.
18
                   F.      Extended Practice Income Declaratory Relief Class: All persons and
19
           entities in the United States issued an Aspen policy with Extended Practice Income
20
           Coverage who suffered a suspension of their practice at the covered premises related to
21
           COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil
22

23         authorities.

24                 G.      Civil Authority Breach of Contract Class: All persons and entities in the
25         United States issued an Aspen policy with Civil Authority Coverage who suffered a
26
           suspension of their practice at the covered premises related to the impact of COVID-19

     COMPLAINT—CLASS ACTION - 7                                       K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
               Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 8 of 14




 1          and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities
 2          and whose Civil Authority claim has been denied by Aspen.
 3
                    H.      Civil Authority Declaratory Relief Class: All persons and entities in the
 4
            United States issued an Aspen policy with Civil Authority Coverage who suffered a
 5
            suspension of their practice at the covered premises related to COVID-19 and/or orders
 6

 7          issued by Governor Inslee, other Governors, and/or other civil authorities.

 8                  Excluded from the Class are Defendant’s officers, directors, and employees; the

 9   judicial officers and associated court staff assigned to this case; and the immediate family
10   members of such officers and staff. Plaintiff Jagow reserves the right to amend the Class
11
     definition based on information obtained in discovery.
12
                    This action may properly be maintained on behalf of the Class under the criteria
13
     of Rule 23 of the Federal Rules of Civil Procedure.
14

15                  Numerosity: The members of the Class are so numerous that joinder of all

16   members would be impractical. Plaintiff is informed and believes that the proposed Class has

17   hundreds of members. The precise number of class members can be ascertained through
18
     discovery, which will include Defendant’s records of policyholders.
19
                    Commonality and Predominance: Common questions of law and fact
20
     predominate over any questions affecting only individual members of the Class. Common
21
     questions include, but are not limited to, the following:
22

23                  A.      Whether the class members suffered covered losses based on common

24          policies issued to members of the Class;
25                  B.      Whether Aspen acted in a manner common to the Class by wrongfully and
26
            uniformly denying claims for coverage relating to COVID-19 and/or orders issued by

     COMPLAINT—CLASS ACTION - 8                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
             Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 9 of 14




 1         Governor Inslee, other Governors, and/or other civil authorities on the same grounds
 2         and/or otherwise in breach of the law of contracts;
 3
                   C.      Whether Practice Income Coverage in Aspen’s policies of insurance
 4
           applies to a suspension of practice relating to COVID-19 and/or orders issued by
 5
           Governor Inslee, other Governors, and/or other civil authorities;
 6

 7                 D.      Whether Extra Expense Coverage in Aspen’s policies of insurance applies

 8         to efforts to minimize a loss relating to COVID-19 and/or orders issued by Governor

 9         Inslee, other Governors, and/or other civil authorities;
10                 E.      Whether Extended Practice Income Coverage in Aspen’s policies of
11
           insurance applies to a suspension of practice relating to COVID-19 and/or orders issued
12
           by Governor Inslee, other Governors, and/or civil authorities;
13
                   F.      Whether Civil Authority Coverage in Aspen’s policies of insurance
14

15         applies to a suspension of practice relating to COVID-19 and/or orders issued by

16         Governor Inslee, other Governors, and/or civil authorities;

17                 G.      Whether Aspen has breached its contracts of insurance through a blanket
18
           denial of all claims based on business interruption, income loss or closures related to
19
           COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil
20
           authorities;
21
                   H.      Whether, because of Defendant’s conduct, Plaintiff and the class members
22

23         have suffered damages; and if so, the appropriate amount thereof; and

24                 I.      Whether, because of Defendant’s conduct, Plaintiff and the class members
25         are entitled to equitable and declaratory relief, and if so, the nature of such relief.
26

     COMPLAINT—CLASS ACTION - 9                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
              Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 10 of 14




 1                  Typicality: Plaintiff’s claims are typical of the claims of the members of the
 2   class. Plaintiff and all the members of the class have been injured by the same wrongful practices
 3
     of Defendant. Plaintiff’s claims arise from the same practices and course of conduct that give rise
 4
     to the claims of the members of the Class and are based on the same legal theories.
 5
                    Adequacy: Plaintiff will fully and adequately assert and protect the interests of
 6

 7   the class and has retained class counsel who are experienced and qualified in prosecuting class

 8   actions. Neither Plaintiff nor its attorneys have any interests contrary to or in conflict with the

 9   Class.
10                  Federal Rule of Civil Procedure 23(b)(1), the Risk of Inconsistent or Varying
11
     Adjudications and Impairment to Other Class Members’ Interests: Plaintiff seeks
12
     adjudication as to the interpretation, and resultant scope, of Defendant’s policies, which are
13
     common to all members of the class. The prosecution of separate actions by individual members
14

15   of the class would risk inconsistent or varying interpretations of those policy terms and create

16   inconsistent standards of conduct for Defendant. The policy interpretations sought by Plaintiff

17   could also impair the ability of absent class members to protect their interests.
18
                    Federal Rule of Civil Procedure 23(b)(2), Declaratory and Injunctive Relief:
19
     Defendant acted or refused to act on grounds generally applicable to Plaintiff and other members
20
     of the class making injunctive relief and declaratory relief appropriate on a classwide basis.
21
                    Federal Rule of Civil Procedure 23(b)(3), Superiority: A class action is
22

23   superior to all other available methods of the fair and efficient adjudication of this lawsuit. While

24   the aggregate damages sustained by the class are likely to be in the millions of dollars, the
25   individual damages incurred by each class member may be too small to warrant the expense of
26
     individual suits. Individual litigation creates a risk of inconsistent and/or contradictory decisions

     COMPLAINT—CLASS ACTION - 10                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
              Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 11 of 14




 1   and the court system would be unduly burdened by individual litigation of such cases. A class
 2   action would result in a unified adjudication, with the benefits of economies of scale and
 3
     supervision by a single court.
 4
                                        VI.    CAUSES OF ACTION
 5
                                      Count One—Declaratory Judgment
 6
           (Brought on behalf of the Practice Income Coverage Declaratory Relief Class, Extra
 7   Expense Declaratory Relief Class, Extended Practice Income Declaratory Relief Class,
 8   andCivil Authority Relief Class)

 9                    Previous paragraphs alleged are incorporated herein.

10                    This is a cause of action for declaratory judgment pursuant to the Declaratory
11   Judgment Act, codified at 28 U.S.C. § 2201.
12
                      Plaintiff Jagow brings this cause of action on behalf of the Practice Income
13
     Coverage Declaratory Relief Class, , Extra Expense Declaratory Relief Class, Extended Practice
14
     Income Declaratory Relief Class, and Civil Authority Declaratory Relief Class.
15

16                    Plaintiff Jagow seeks a declaratory judgment declaring that Plaintiff Jagow’s and

17   class members’ losses and expenses resulting from the interruption of their business are covered

18   by the Policy.
19
                      Plaintiff Jagow seeks a declaratory judgment declaring that Aspen is responsible
20
     for timely and fully paying all such claims.
21
                                       Count Two—Breach of Contract
22
            (Brought on behalf of the Practice Income Coverage Breach of Contract Class, Extra
23
     Expense Breach of Contract Class, Extended Practice Income Breach of Contract Class, , and
24   Civil Authority Breach of Contract Class)

25                    Previous paragraphs alleged are incorporated herein.

26

     COMPLAINT—CLASS ACTION - 11                                         K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
               Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 12 of 14




 1                  Plaintiff Jagow brings this cause of action on behalf of the Practice Income
 2   Coverage Breach of Contract Class, Extra Expense Breach of Contract Class, Extended Practice
 3
     Income Breach of Contract Class, and Civil Authority Breach of Contract Class.
 4
                    The Policy is a contract under which Plaintiff Jagow and the class paid premiums
 5
     to Aspen in exchange for Aspen’s promise to pay Plaintiff Jagow and the class for all claims
 6

 7   covered by the Policy.

 8                  Plaintiff Jagow has paid its insurance premiums.

 9                  Plaintiff Jagow has been denied coverage for its losses covered by the Aspen
10   policy.
11
                    Upon information and belief, Aspen has denied, and will continue to deny
12
     coverage for other similarly situated policyholders.
13
                    Denying coverage for the claim is a breach of the insurance contract.
14

15                  Plaintiff Jagow is harmed by the breach of the insurance contract by Aspen.

16                                      1.      REQUEST FOR RELIEF

17                  Class action status under Fed. R. Civ. P. 23.
18                  A declaratory judgment that the policy or policies cover the plaintiff’s losses and
19
     expenses resulting from the interruption of the Plaintiff’s business by COVID-19 and/or orders
20
     issued by Governor Inslee, other Governors, and/or other authorities.
21
                    A declaratory judgment that the defendant is responsible for timely and fully
22

23   paying all such losses.

24                  Damages.

25                  Pre-judgment interest at the highest allowable rate.
26                  Reasonable attorney fees and costs.

     COMPLAINT—CLASS ACTION - 12                                           K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
            Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 13 of 14




 1                 Such further and other relief as the Court shall deem appropriate.
 2                                       VII.   JURY DEMAND
 3         Plaintiff demands a jury trial on all claims so triable.
 4
            DATED this 10th day of August, 2020.
 5
     StandardSig                                    KELLER ROHRBACK L.L.P.
 6
                                                    By: s/ Amy Williams-Derry
 7                                                  By: s/ Lynn L. Sarko
                                                    By: s/ Ian S. Birk
 8
                                                    By: s/ Gretchen Freeman Cappio
 9                                                  By: s/ Irene M. Hecht
                                                    By: s/ Karin B. Swope
10                                                  By: s/Maureen Falecki
                                                    By: s/Nathan L. Nanfelt
11                                                      Amy Williams-Derry, WSBA #28711
12                                                      Lynn L. Sarko, WSBA #16569
                                                        Ian S. Birk, WSBA #31431
13                                                      Gretchen Freeman Cappio, WSBA #29576
                                                        Irene M. Hecht, WSBA #11063
14                                                      Karin B. Swope, WSBA #24015
                                                        Maureen Falecki, WSBA #18569
15                                                      Nathan Nanfelt, WSBA #45273
16                                                      1201 Third Avenue, Suite 3200
                                                        Seattle, WA 98101
17                                                      Telephone: (206) 623-1900
                                                        Fax: (206) 623-3384
18                                                      Email: awilliams-derry@kellerrohrback.com
                                                        Email: lsarko@kellerrohrback.com
19                                                      Email: ibirk@kellerrohrback.com
20                                                      Email: gcappio@kellerrohrback.com
                                                        Email: ihecht@kellerrohrback.com
21                                                      Email: kswope@kellerrohrback.com
                                                        Email: mfalecki@kellerrohrback.com
22                                                      Email: nnanfelt@kellerrohrback.com
23

24

25

26

     COMPLAINT—CLASS ACTION - 13                                      K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
                Case 2:20-cv-01205-BJR Document 1 Filed 08/10/20 Page 14 of 14




 1                                          By: s/ Alison Chase
                                                Alison Chase, pro hac vice forthcoming
 2                                              801 Garden Street, Suite 301
                                                Santa Barbara, CA 93101
 3
                                                Telephone: (805) 456-1496
 4                                              Fax: (805) 456-1497
                                                Email: achase@kellerrohrback.com
 5
                                                Attorneys for Plaintiff
 6

 7

 8   4824-3181-6134, v. 1

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     COMPLAINT—CLASS ACTION - 14                               K E L L E R R O H R B AC K    L.L.P.
                                                                   1201 Third A venue, Suite 3200
                                                                      Seattle, W A 98101-3052
                                                                   TELEPHONE: (206) 623-1900
                                                                   FACSIMILE : (206) 623-3384
